Citation Nr: 1820053	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 30 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration. 

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA), which was received in March 2018.  The Veteran was not provided a copy of the VHA opinion.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  However, as the Board is granting the benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

The Veteran's tinnitus is related to his active service.  





CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.



In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for tinnitus is warranted.  

The Veteran has contended that he developed tinnitus as a result of noise exposure during service.  Specifically, he has asserted that he was exposed to noise from tank engines and weapons fire.  The Veteran's service personnel records reflect that his military occupational specialty was an armor crewman.  As such, his reported noise exposure is consistent with the circumstances of his military service.  The Veteran also has been diagnosed as having tinnitus.  38 C.F.R. § 3.103.  Thus, the remaining question is whether the Veteran's tinnitus is related to his military service.

In a March 2018 VHA opinion, the examiner opined that it was at least as likely as not that the Veteran's tinnitus was a result of hazardous noise exposure while serving in the Army as an armor crewman.  In so doing, the examiner noted that there was obvious noise exposure or acoustic trauma sustained during the Veteran's active duty.  She also stated that a valid argument could be raised as to whether a significant threshold change did or did not occur while the Veteran was on active duty because his separation examination did not reveal specific audiometric information.  The Board affords substantial probative weight to the March 2018 VHA opinion, as it is based on a review of the evidence of record and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board does acknowledge that a November 2012 VA examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  However, the examiner did not provide sufficient rationale for his inability to render an opinion.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  Moreover, the examiner did not provide an opinion as to whether the Veteran's tinnitus was directly related to his military service and conceded noise exposure therein.  Therefore, the probative value of the November 2012 VA medical opinion is limited.    

The Board also acknowledges that the Veteran has provided conflicting statements regarding the onset of his tinnitus.  See, e.g., January 2013 notice of disagreement; April 2014 substantive appeal; November 2016 Board hearing transcript, at 5.  Nevertheless, the Board finds that the March 2018 VHA medical opinion is the most probative evidence of record.  The VHA examiner reviewed the pertinent evidence and considered the Veteran's own reported history and lay statements.   

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


